

114 S1088 IS: Voter Registration Modernization Act
U.S. Senate
2015-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1088IN THE SENATE OF THE UNITED STATESApril 27, 2015Mrs. Gillibrand (for herself and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Rules and AdministrationA BILLTo amend the National Voter Registration Act of 1993 to provide for voter registration through the
			 Internet, and for other purposes.
	
 1.Short titleThis Act may be cited as the Voter Registration Modernization Act.
		2.Requiring
			 availability of Internet for voter registration
			(a)Requiring
 Availability of Internet for RegistrationThe National Voter Registration Act of 1993 (52 U.S.C. 20501 et seq.) is amended by inserting after section 6 the following new section:
				
					6A.Internet
				Registration
						(a)Requiring
				Availability of Internet for Online Registration
							(1)Availability of
 online registrationEach State, acting through the chief State election official, shall ensure that the following services are available to the public at any time on the official public websites of the appropriate State and local election officials in the State, in the same manner and subject to the same terms and conditions as the services provided by voter registration agencies under section 7(a):
 (A)Online application for voter registration.
 (B)Online assistance to applicants in applying to register to vote.
 (C)Online completion and submission by applicants of the mail voter registration application form prescribed by the Election Assistance Commission pursuant to section 9(a)(2), including assistance with providing a signature in electronic form as required under subsection (c).
 (D)Online receipt of completed voter registration applications.
								(b)Acceptance of
 completed applicationsA State shall accept an online voter registration application provided by an individual under this section, and ensure that the individual is registered to vote in the State, if—
 (1)the individual meets the same voter registration requirements applicable to individuals who register to vote by mail in accordance with section 6(a)(1) using the mail voter registration application form prescribed by the Election Assistance Commission pursuant to section 9(a)(2); and
 (2)(A)in the case of an individual who has a signature on file with the State motor vehicle authority, the information provided in the application matches the records of such State motor vehicle authority; and
 (B)in any other case, the individual provides a signature in electronic form in accordance with subsection (c).
								(c)Signatures in
 electronic formFor purposes of this section, an individual provides a signature in electronic form by—
 (1)executing a computerized mark in the signature field on an online voter registration application; or
 (2)submitting with the application an electronic copy of the individual’s handwritten signature through electronic means.
							(d)Provision of
 Services in Nonpartisan MannerThe services made available under subsection (a) shall be provided in a manner that ensures that, consistent with section 7(a)(5)—
 (1)the online application does not seek to influence an applicant’s political preference or party registration; and
 (2)there is no display on the website promoting any political preference or party allegiance, except that nothing in this paragraph may be construed to prohibit an applicant from registering to vote as a member of a political party.
							(e)Protection of
 Security of InformationIn meeting the requirements of this section, the State shall establish appropriate technological security measures to prevent to the greatest extent practicable any unauthorized access to information provided by individuals using the services made available under subsection (a).
						(f)Nondiscrimination
 among registered voters using mail and online registrationIn carrying out this Act, the Help America Vote Act of 2002, or any other Federal, State, or local law governing the treatment of registered voters in the State or the administration of elections for public office in the State, a State shall treat a registered voter who registered to vote online in accordance with this section in the same manner as the State treats a registered voter who registered to vote by mail.
 (g)Accessibility of online registrationThe services provided under subsection (a) shall be provided in a manner that is accessible to individuals with disabilities, including those that are blind and visually impaired, in a manner that provides the same opportunity for access and participation (including privacy and independence) as for other voters..
			(b)Treatment as
			 individuals registering To vote by mail for purposes of first-Time voter
 identification requirementsSection 303(b)(1)(A) of the Help America Vote Act of 2002 (52 U.S.C. 21083(b)(1)(A)) is amended by striking by mail and inserting by mail or online under section 6A of the National Voter Registration Act of 1993.
			(c)Conforming
			 Amendments
				(1)Timing of
 registrationSection 8(a)(1) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(a)(1)) is amended—
 (A)by striking and at the end of subparagraph (C);
 (B)by redesignating subparagraph (D) as subparagraph (E); and
 (C)by inserting after subparagraph (C) the following new subparagraph:
						
 (D)in the case of online registration through the official public website of an election official under section 6A, if the valid voter registration application is submitted online not later than the lesser of 30 days, or the period provided by State law, before the date of the election (as determined by treating the date on which the application is sent electronically as the date on which it is submitted); and.
					(2)Informing
 applicants of eligibility requirements and penaltiesSection 8(a)(5) of such Act (52 U.S.C. 20507(a)(5)) is amended by striking and 7 and inserting 6A, and 7.
				3.Use of Internet
			 to update registration information
			(a)In
			 General
				(1)Updates to
			 information contained on computerized statewide voter registration
 listSection 303(a) of the Help America Vote Act of 2002 (52 U.S.C. 21083(a)) is amended by adding at the end the following new paragraph:
					
						(6)Use of Internet
				by registered voters to update information
							(A)In
 generalThe appropriate State or local election official shall ensure that any registered voter on the computerized list may at any time update the voter’s registration information, including the voter’s address and electronic mail address, online through the official public website of the election official responsible for the maintenance of the list, so long as the voter attests to the contents of the update by providing a signature in electronic form in the same manner required under section 6A(c) of the National Voter Registration Act of 1993.
							(B)Processing of
 updated information by election officialsIf a registered voter updates registration information under subparagraph (A), the appropriate State or local election official shall—
 (i)revise any information on the computerized list to reflect the update made by the voter; and
 (ii)if the updated registration information affects the voter’s eligibility to vote in an election for Federal office, ensure that the information is processed with respect to the election if the voter updates the information not later than the lesser of 30 days, or the period provided by State law, before the date of the election..
				(2)Conforming
 amendment relating to effective dateSection 303(d)(1)(A) of such Act (52 U.S.C. 21083(d)(1)(A)) is amended by striking subparagraph (B) and inserting subparagraph (B) and subsection (a)(6).
				(b)Ability of
			 registrant To use online update To provide information on
 residenceSection 8(d)(2)(A) of the National Voter Registration Act of 1993 (52 U.S.C. 20507(d)(2)(A)) is amended—
 (1)in the first sentence, by inserting after return the card the following: or update the registrant’s information on the computerized Statewide voter registration list using the online method provided under section 303(a)(6) of the Help America Vote Act of 2002; and
 (2)in the second sentence, by striking returned, and inserting the following: returned or if the registrant does not update the registrant’s information on the computerized Statewide voter registration list using such online method,.
				4.Study on best practices for internet registration
 (a)In generalThe Director of the National Institute of Standards and Technology shall conduct an ongoing study on best practices for implementing the requirements for Internet registration under section 6A of the National Voter Registration Act of 1993 (as added by section 2) and the requirement to permit voters to update voter registration information online under section 303(a)(6) of the Help America Vote Act of 2002 (as added by section 3) in a fully accessible manner.
			(b)Report
 (1)In generalNot later than 4 months after the date of the enactment of this Act, the Director of the National Institute of Standards and Technology shall make publicly available a report on the study conducted under subsection (a).
 (2)Quadrennial updateThe Director of the National Institute of Standards and Technology shall review and update the report made under paragraph (1).
 (c)Use of best practices in EAC voluntary guidanceSubsection (a) of section 311 of the Help America Vote Act of 2002 (52 U.S.C. 21101(a)) is amended by adding at the end the following new sentence: Such voluntary guidance shall utilize the best practices developed by the Director of the National Institute of Standards and Technology under section 4 of the Voter Registration Modernization Act for the use of the Internet in voter registration..
			5.Provision of
			 election information by electronic mail to individuals registered to
			 vote
			(a)Including Option
			 on Voter Registration Application To Provide E-Mail Address and Receive
			 Information
				(1)In
 generalSection 9(b) of the National Voter Registration Act of 1993 (52 U.S.C. 20508(b)) is amended—
 (A)by striking and at the end of paragraph (3);
 (B)by striking the period at the end of paragraph (4) and inserting ; and; and
 (C)by adding at the end the following new paragraph:
						
 (5)shall include a space for the applicant to provide (at the applicant’s option) an electronic mail address, together with a statement that, if the applicant so requests, instead of using regular mail the appropriate State and local election officials shall provide to the applicant, through electronic mail sent to that address, the same voting information (as defined in section 302(b)(2) of the Help America Vote Act of 2002) which the officials would provide to the applicant through regular mail..
					(2)Prohibiting use
			 for purposes unrelated to official duties of election
 officialsSection 9 of such Act (52 U.S.C. 20508) is amended by adding at the end the following new subsection:
					
						(c)Prohibiting use
 of electronic mail addresses for other than official purposesThe chief State election official shall ensure that any electronic mail address provided by an applicant under subsection (b)(5) is used only for purposes of carrying out official duties of election officials and is not transmitted by any State or local election official (or any agent of such an official, including a contractor) to any person who does not require the address to carry out such official duties and who is not under the direct supervision and control of a State or local election official..
				(b)Requiring
 Provision of Information by Election OfficialsSection 302(b) of the Help America Vote Act of 2002 (52 U.S.C. 21082(b)) is amended by adding at the end the following new paragraph:
				
					(3)Provision of
 other information by electronic mailIf an individual who is a registered voter has provided the State or local election official with an electronic mail address for the purpose of receiving voting information (as described in section 9(b)(5) of the National Voter Registration Act of 1993), the appropriate State or local election official, through electronic mail transmitted not later than 30 days before the date of the election involved, shall provide the individual with information on how to obtain the following information by electronic means:
 (A)The name and address of the polling place at which the individual is assigned to vote in the election.
 (B)The hours of operation for the polling place.
 (C)A description of any identification or other information the individual may be required to present at the polling place..
			6.Clarification of
			 requirement regarding necessary information to show eligibility to
 voteSection 8 of the National Voter Registration Act of 1993 (52 U.S.C. 20507) is amended—
 (1)by redesignating subsection (j) as subsection (k); and
 (2)by inserting after subsection (i) the following new subsection:
				
					(j)Requirement for
				State To Register Applicants Providing Necessary Information To
			 Show
 Eligibility To VoteFor purposes meeting the requirement of subsection (a)(1) that an eligible applicant is registered to vote in an election for Federal office within the deadlines required under such subsection, the State shall consider an applicant to have provided a valid voter registration form if—
 (1)the applicant has accurately completed the application form and attested to the statement required by section 9(b)(2); and
 (2)in the case of an applicant who registers to vote online in accordance with section 6A, the applicant provides a signature in accordance with subsection (c) of such section..
			7.Implementation payments
 (a)In generalThe Election Assistance Commission shall make an implementation payment each year in an amount determined under subsection (c) to each State.
			(b)Use of Funds
 (1)In generalExcept as provided in paragraph (2), a State receiving a payment under subsection (a) shall use the payment only to meet the requirements of this Act.
 (2)Other activitiesA State may use implementation payments to carry out other activities to improve the administration of elections for Federal office if the State certifies to the Commission that—
 (A)the State has implemented the requirements of this Act; and (B)the amount expended with respect to such other activities does not exceed the an amount equal to the minimum payment amount applicable to the State under subsection (c)(3).
 (3)LimitationRules similar to the rules of section 251(f) of the Help America Vote Act of 2002 (52 U.S.C. 21001(f)) shall apply for purposes of this section.
				(c)Allocation of funds
 (1)In generalSubject to paragraph (3), the amount of an implementation payment made to a State for any year shall be equal to—
 (A)the total amount appropriated for implementation payments for the year pursuant to the authorization under subsection (d); and
 (B)the State allocation percentage for the State. (2)State allocation percentageThe term State allocation percentage has the same meaning as given such term under section 252(b) of the Help America Vote Act of 2002 (52 U.S.C. 21002(b)).
 (3)Minimum amount of payment; other rulesRules similar to the rules of subsections (c), (d), and (e) of section 252 of such Act (52 U.S.C. 21002) shall apply for purposes of this subsection.
				(d)Authorization of appropriations
 (1)In generalThere are authorized to be appropriated for implementation payments under this section $15,000,000 for fiscal year 2016.
 (2)AvailabilityAny amounts appropriated pursuant to the authority of paragraph (1) shall remain available without fiscal year limitation until expended.
 (e)ReportsNot later than April 1, 2018, each State which received an implementation payment under this section shall submit a report to the Commission on the activities conducted with funds provided under this section.
			8.Effective
			 date
			(a)In
 GeneralExcept as provided in subsection (b), the amendments made by this Act (other than the amendments made by section 5) shall take effect January 1, 2018.
 (b)WaiverIf a State certifies to the Election Assistance Commission not later than January 1, 2018, that the State will not meet the deadline referred to in subsection (a) for good cause and includes in the certification the reasons for the failure to meet such deadline, subsection (a) shall apply to the State as if the reference in such subsection to January 1, 2018 were a reference to January 1, 2020.